It is with much 
pride that the Government and the people of the Solomon 
Islands join me in congratulating a fellow islander, 
Ambassador John Ashe of Antigua and Barbuda, on 

his election as President of the General Assembly at its 
sixty-eighth session. As one of his Vice-Presidents, we 
assure him of Solomon Islands’ support and cooperation 
during his tenure in office.

I take this opportunity to commend his predecessor, 
Mr. Vuk Jeremi. of Serbia, whose leadership guided us 
through over 300 resolutions, the adoption of the Arms 
Trade Treaty and the convening of a number of high-
level thematic debates. Solomon Islands also wishes 
to acknowledge Secretary-General Ban Ki-moon for 
his service and commitment to our global world. I 
would also like to welcome Kiribati, whose permanent 
representation in New York completes the Pacific small 
island developing States (SIDS) presence in a single 
city.

My delegation welcomes the sixty-eighth session’s 
theme, “The post-2015 development agenda: setting the 
stage”. The world has changed since the Millennium 
Development Goals (MDGs) were launched. 
Populations have grown, cities have expanded, and 
consumption and production patterns have pushed us 
to our planetary boundaries. Solomon Islands’ MDG 
national scorecard remains mixed. We have progressed 
on some fronts and remain off track on others.

The post-2015 development agenda offers us 
an opportunity to change the way we do business. 
In that regard, Solomon Islands seeks a new spirit 
of partnership that will reform the global economic 
architecture. My subregion in the Pacific supplies 
60 per cent of the world’s tuna. Over three decades, the 
Pacific Islands have developed fisheries institutions and 
legal and management frameworks. With international 
support, we can supply the world with fish. Solomon 
Islands, as Chair of the Pacific Islands Forum Fisheries 
Agency and of the parties to the Nauru Agreement, 
calls for a new mindset that would provide the Pacific 
Island States with the space and capacity to develop its 
domestic industries and restructure the fishing fleets of 
distant-water nations in the region.

The Pacific Fisheries Vessel Day Scheme has 
allowed us to realize our development aspirations. Two 
new fishing industries have established themselves this 
year in Solomon Islands. We remain firm in our resolve 
that the Scheme shall remain the central pillar in all our 
fisheries negotiations.

Solomon Islands welcomes the President’s proposal 
of convening a third thematic debate on sustainable 
energy during this session. We note that 1.3 billion 
people, half of whom live in least developed countries, 
have no access to electricity. The Istanbul Programme 
of Action recognizes that access to affordable, reliable, 
renewable energy is crucial to accelerating sustainable, 
inclusive economic growth, increased social equity and 
a sustainable and clean environment.

Expanding energy access for our rural populations 
and reducing energy costs are national priorities 
for Solomon Islands. I am pleased to announce that 
Solomon Islands joined the International Renewable 
Energy Agency (IRENA) last month. We hope to work 
with IRENA in unlocking some of our hydroenergy 
potential. I am pleased to say that we already have a 
working relationship with the World Bank and the Asian 
Development Bank on hydro-projects. We are also in 
discussion with the Clinton Foundation on harvesting 
our geothermal potential. Once that gets off the ground, 
it will be a private-public sector partnership. Bilaterally 
a number of partners, including the Republic of China, 
Italy and Japan, have people-centred solar programmes 
in the country. Those programmes continue to light up 
our community schools and villages. Renewable energy 
also improves public service delivery to our rural 
populations and empowers Solomon Islanders to make 
sustainable choices in life.

Globally, the Pacific SIDS are themselves helping 
to fill the information gaps in global renewable energy 
databases, in cases where information on the Pacific 
is lacking. A Pacific renewable energy database will 
be developed in cooperation with the United Nations 
Economic and Social Commission for Asia and the 
Pacific. The vision is to focus on enhancing the 
Pacific region’s inclusion in the international energy 
dialogue and to provide sufficient data to inspire new 
global partners to concentrate more on on-the-ground 
investments, less on studies.

Infrastructure development is critical in opening 
more opportunities for our rural populations. We 
acknowledge New Zealand for the construction of 
our second international airport and other partners, 
such as Australia and the European Union, for the 
wharves, airfields and roads they have helped to build. 
Those structural investments allow Solomon Islands 
to enhance its trade and strengthen the unity of the 
country.

Climate change remains a global issue that needs 
a global solution. We join all small island developing 
States and least developed countries in conveying our 
concern about the slow progress of climate change 



negotiations. The alarming pace of climate change is 
posing unprecedented threats to humankind’s survival. 
In May, carbon dioxide concentration reached a 
new threshold of 400 parts per million. For Solomon 
Islands, this means that the livelihood and well-being 
of our people are now under threat. Corals stop growing 
at 500 parts per million.

We are heartened by the Secretary-General’s 
proposal to convene a climate change summit next year. 
We hope that the summit will not be a talkfest, but that it 
will garner the necessary political will of Member States 
to increase their level of commitment to reducing and 
phasing down greenhouse-gas pollution commensurate 
with scientific guidelines. The summit remains our best 
hope for preventing the impact of climate change from 
reaching an irreversible level. We once again register 
our regret that certain countries have reneged on their 
historical responsibility and unilaterally decided to opt 
out of their multilateral obligations.

The world will celebrate 2014 as the International 
Year of Small Island Developing States. The SIDS 
conference is scheduled to be held in Samoa next 
year. We count on the world to enable small island 
developing States to eradicate poverty, build resilience 
and unleash the potential of our youths. That will 
require the enhanced implementation of the Barbados 
Programme of Action and the Mauritius Strategy for 
Implementation towards an evidenced-based outcome.

In seeking a sustainable future for our people, last 
year we announced that we would establish a national 
university. I am pleased to say that we launched 
Solomon Islands National University in April. A 
second university, the University of the South Pacific, 
has also completed all formalities and is expected to 
begin the construction of its fourth campus in one of 
our provinces. The development of human capital will 
allow Solomon Islands to build a knowledge-based 
society and have more job-ready nationals to meet our 
development needs.

This week the international community convened 
the first inaugural meeting of the High-level Political 
Forum on Sustainable Development. In preparation for 
the Forum, the Pacific small island developing States 
formed the Pacific Islands Development Forum this 
year. Solomon Islands is one of the founding members 
of the Forum, an alliance of States and non-State and 
private-sector actors that focus on the green economy 
in the context of sustainable development. The Pacific 
Islands Development Forum intends to speak with a 
united voice in the High-level Political Forum. Pacific 
SIDS look forward to working with the Forum.

I am pleased to announce that Solomon Islands 
began a new journey two months ago. The 10-year-old 
Pacific Islands Forum Regional Assistance Mission 
to the Solomon Islands (RAMSI) — led by Australia 
and supported by New Zealand and Pacific small 
island developing States — went through a transitional 
phase. RAMSI, provided for under Chapter VIII of 
the Charter of the United Nations, now provides only 
police assistance. The success of the transitional phase 
belongs to our people and our region. On that note, I 
take this opportunity, on behalf of the Government 
and the people of Solomon Islands, to express our 
profound gratitude and appreciation to all our regional 
neighbours. We thank them very much.

Multilateralism remains a cornerstone of Solomon 
Islands’ foreign policy. Country ownership remains a 
foundation of any cooperation and programme. This 
year, under United Nations Development Programme 
leadership, the United Nations Development Assistance 
Framework for the Pacific (2013-2017) was launched. 
The $292 million programme covers 14 Pacific 
countries and territories, all with the same priorities. 
We call on the United Nations to align itself with 
Solomon Islands national sustainable development 
strategy 2011–2020. It is for that reason that over the 
years we have called for an enhanced United Nations 
country presence. We renew the call to upgrade the 
United Nations Development Programme country 
office from the level of deputy resident representative 
to that of resident representative.

A peaceful, just and stable democracy is critical for 
sustainable development. Solomon Islands continues 
to invest in strengthening its governance system. A 
political party integrity bill is being introduced in 
our national Parliament. The political party bill aims 
to give more power to our electoral commission to 
properly manage our national election process. We 
are also putting in place a sustainable, cost-effective 
and inclusive voting registration system. That is an 
expensive exercise; we have sought partnership with 
the United Nations, the European Union and Australia. 
We thank our partners for their ongoing support to 
our electoral reform programme. That assistance 
complements work done on e-governance. Solomon 
Islands this year established a metro area network as 
a single secure network connecting 85 Government 



offices. We hope that will improve the efficiency and 
effectiveness of the Government’s computer machinery.

Solomon Islands would like to see a strong United 
Nations. We are encouraged by the Assembly’s 
commitment to achieving real progress on reforming 
and revitalizing two of our principal organs, the 
Security Council and the General Assembly. We assure 
the Assembly of our support on those two endeavours.

My delegation also welcomes the modernization of 
the Secretariat Building and the conference rooms and 
the renovation of the General Assembly. We are also 
pleased to note that United Nations competitive exams 
will be held in my capital in the next two months. We 
are holding the exams for the third consecutive year. 
I thank the Secretariat, and in particular the United 
Nations human resources personnel, for their outreach, 
and sincerely hope the nationals selected will contribute 
to the diversity of the Secretariat.

Changing global realities have seen the emergence 
and expansion of South-South cooperation. This year, 
Solomon Islands established two new diplomatic 
missions in Cuba and Malaysia, respectively. On 
18 April, Solomon Islands raised its flag in Havana. We 
also welcomed Cuba as a Pacific Islands Forum post-
forum dialogue partner three weeks ago. Similarly, in 
Malaysia last month the first resident Solomon Islands 
Ambassador presented his credentials. We intend to 
strengthen our ties with the wider Asian and Pacific 
region, including the Association of Southeast Asian 
Nations and India. We have some 100 medical students 
in Cuba; the first graduates are expected in 2014. We 
thank Cuba for its cooperation.

For more than two decades, the General Assembly 
has called overwhelmingly for the lifting of the more 
than five-decades-old economic blockade imposed on 
Cuba by our friend and partner the United States of 
America. Confrontational lines will need to be replaced 
with dialogue and cooperation. We cannot look to the 
future if we cling to the past. We hope that a forward-
looking policy will be embraced by the United States of 
America in easing the blockade.

I turn now to bilateral cooperation with Papua New 
Guinea, my Melanesian neighbour. Papua New Guinea 
continues to provide opportunities for young Solomon 
Islanders in terms of employment and scholarships. 
Visa-free work schemes have been launched, and trade 
relations continue to grow to new heights.

In my subregion, the Melanesian Spearhead 
Group — composed of Fiji, Papua New Guinea, Vanuatu 
and Solomon Islands — represents one of the most 
diverse regions of the world. A quarter of the world’s 
languages are spoken by the more than 8 million people 
of the subregion. Enhanced free trade has unified the 
culturally rich diverse populations. Today, the Group 
is exploring other economic, security and political 
cooperation.

On Fiji, Solomon Islands welcomes the progress 
put in place by the Government of Fiji for the people 
to freely express themselves through the parliamentary 
elections scheduled for 2014. Solomon Islands notes 
the adoption of Fiji’s new Constitution and wishes 
the Government and people of Fiji every success in 
determining their own future.

The inalienable right to self-determination is a 
key pillar of the United Nations. With respect to New 
Caledonia, members of the Melanesian Spearhead Group 
continue to support the Territory’s self-determination 
process in accordance with the Charter of the United 
Nations, the relevant human rights instruments and the 
Noumea Accord. In regard to the Territory of French 
Polynesia, I take this opportunity to thank the General 
Assembly and all Pacific small island developing States 
for adopting by consensus resolution 67/265, on the 
self-determination of French Polynesia in May. The 
questions of the Territories of French Polynesia and 
New Caledonia are scheduled to be discussed by the 
Fourth Committee next week.

On human rights, Solomon Islands recognizes 
that all States bear the responsibility to protect their 
citizens. We believe that all States must take feasible 
steps to ensure that the rights of their people are 
protected. Solomon Islands, in that regard, condemns 
all human rights violations against civilians, wherever 
they may occur.

On the Middle East, we continue to watch with horror 
the daily carnage and the humanitarian catastrophe in 
Syria. We note with concern the preliminary findings 
of the United Nations investigation team confirming the 
use of chemical weapons. Solomon Islands welcomes 
the Russian and United States initiatives to destroy 
chemical weapons in Syria, and further supports all 
efforts to find a diplomatic and political solution to the 
civil war.



On Israel and Palestine, we support all international 
efforts for the two States to resume negotiations and 
achieve a just, lasting and sustainable peace.

Solomon Islands remains an arms-free State. We 
note that the use of conventional and unconventional 
arms in the wrong hands threatens international peace 
and stability. Solomon Islands welcomes the recently 
adopted Arms Trade Treaty and hopes that major 
players in the arms trade will sign that international 
framework. That will strengthen the Treaty. Solomon 
Islands continues to follow and assess the Treaty’s 
progress.

On the question of the Republic of China, Solomon 
Islands call for the Republic’s meaningful participation 
at United Nations specialized organizations. We would 
like to acknowledge the Republic of China’s recent 
participation in the Assembly of the International 
Civil Aviation Organization (ICAO) as a guest of the 
organization’s President. We recognize that as a first 
step. We continue to seek observer status for the 
Republic of China both at ICAO and at the United 
Nations Framework Convention on Climate Change. 
Those requests mirror the observer status that the 
Republic of China currently enjoys at the World Health 
Assembly.

Solomon Islands continues to serve on the United 
Nations Executive Board. We welcome the new 
Executive Director of UN-Women, Ms. Phumzile 
Mlambo-Ngcuka, and assure her of our cooperation. 
We note with concern that the UN-Women strategic 
plan for 2014-2017 is underfunded. We call for political 
and financial support for the plan. We support the 
Executive Director’s call that priority be given to the 
economic empowerment of women in rural areas. 
We hope the Executive Board can also address UN-
Women’s representation vacuum in the Pacific. 

Gender violence remains an issue in Solomon 
Islands, and my country joins the international 
community in condemning sexual violence.

We continue to seek an inclusive society. In 
partnership with an Australian entity, Solomon Islands 
organized national games for persons with disabilities 
in our country and other events. Although we still 
have a long way to go in creating a disability-friendly 
society, we remain determined to achieve that end.

Let me close where I began. The post-2015 
development agenda is our shared agenda. We must 
remain united and work as one, with one aim, to deliver 
one set of goals, under a single process with common 
but differentiated responsibilities. Present and future 
generations depend on what we do today.
